As the majority opinion points out, the imposition upon an abutting owner of the duty to repair and care for the public right of way over his land by a municipality must be reasonable. Fair Haven  W. R. Co. v. New Haven, 75 Conn. 442,451, 53 A. 960. To require an abutting owner to keep in repair a part of the highway which the trial court, on ample evidence, has found to be a part of a bridge constructed by the municipality seems obviously unreasonable and not within the charter powers granted the plaintiff.